Proceeding pursuant to CPLR article 78 (transferred to the Appellate Division of the Supreme Court in the Fourth Judicial Department by order of the Supreme Court, Wyoming County [Mark H. Dadd, A.J.], entered December 19, 2012) to review two determinations of respondent. The determinations found after separate tier II hearings that petitioner had violated various inmate rules.
It is hereby ordered that the determination rendered March 3, 2012 is unanimously annulled on the law and facts without costs, the petition is granted in part and respondent is directed to expunge from petitioner’s institutional record all references to the violation of inmate rules 113.14 (7 NYCRR 270.2 [B] [14] [iv]), 113.15 (7 NYCRR 270.2 [B] [14] [v]), 116.12 (7 NYCRR 270.2 [B] [17] [iii]), and 116.13 (7 NYCRR 270.2 [B] [17] [iv]), and the determination rendered January 13, 2012 is confirmed. Present — Smith, J.P., Peradotto, Lindley and Valentino, JJ.